DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-15 are method claims but depend from claim 10, which is an apparatus claim. Claims 12-15 are, therefore, indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 7, 10, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mor (US 2014/0376092, referred to herein as “Mor”).

	Regarding claim 1, Mor discloses: An apparatus for projecting angular-encoded information into its field of view (Mor: Fig. 1, paragraph [0037], disclosing a on optoelectronic device with laser diode array), the apparatus comprising: 
a substrate (Mor: paragraph [0018], disclosing a substrate); 
an array of laser diodes disposed on the substrate (Mor: paragraph [0018], disclosing an array of light emitting elements arranged on the substrate; paragraphs [0010] and [0033], disclosing that the light emitting elements may be laser diodes); and 
a drive circuit coupled to each laser diode of the array of laser diodes and configured to drive the laser diodes to project a sequence of patterns into the field of view (Mor: paragraphs [0022] and [0050]-[0051], disclosing a controller to drive the laser light emitters to project a pattern of light into a field of view)… 
This first embedment of Mor does not disclose: the sequence of patterns defining a set of serially projected codes, each serially-projected code isolated to one respective angular division of the field of view.
However, a second embodiment of Mor discloses: the sequence of patterns defining a set of serially-projected codes (Mor: Figs. 6A and 6B, paragraph [0059], disclosing projection of sequential differential codes), each serially-projected code isolated to one respective angular division of the field of view (Mor: paragraph [0039], disclosing use of a cylindrical lens for projecting the coded light at angular divisions over the field of view).
At the time the application as effectively filed, it would have been obvious for a person having ordinary skill in the art to use the angular division projected codes of the second embodiment of Mor with the apparatus of the first embodiment of Mor.
One would have been motivated to modify the first embodiment of Mor in this manner in order to better project light patterns into a space at an expanded angular range (Mor: paragraph [0007]).

	Regarding claim 2, Mor discloses: The apparatus of claim 1, wherein the sequence of patterns encodes angular information according to a binary encoding schema (Mor: paragraph [0049], disclosing a Gray code coding scheme—e.g., a reflected binary encoding schema).
	The motivation for modifying the embodiments of Mor has been discussed in connection with claim 1, above.

	Regarding claim 3, Mor discloses: The apparatus of claim 1, wherein the sequence of patterns encodes angular information according to a reflected binary encoding schema (Mor: paragraph [0049], disclosing a Gray code coding scheme—e.g., a reflected binary encoding schema).
	The motivation for modifying the embodiments of Mor has been discussed in connection with claim 1, above.

	Regarding claim 4, Mor discloses: The apparatus of claim 3, wherein the sequence of patterns encodes angular information according to a long-run reflected binary encoding schema (Mor: paragraph [0049], disclosing a Gray code coding scheme—e.g., a reflected binary encoding schema; paragraph [0041], disclosing use of a diffractive optical element).
	The motivation for modifying the embodiments of Mor has been discussed in connection with claim 1, above.

	Regarding claim 5, Mor discloses: The apparatus of claim 1, further comprising an optical element positioned over the array of laser diodes and configured to, at least partially, diverge light emitted from the array of laser according to a selected divergence angle (Mor: paragraph [0041], disclosing use of a diffractive optical element).
	The motivation for modifying the embodiments of Mor has been discussed in connection with claim 1, above.

	Regarding claim 7, Mor discloses: The apparatus of claim 1, wherein at least one laser diode of the array of laser diodes comprises a vertical-cavity surface emitting laser (Mor: paragraph [0037], disclosing a VCSEL laser).
	The motivation for modifying the embodiments of Mor has been discussed in connection with claim 1, above.

	Regarding claim 10, Mor discloses: The apparatus of claim 1, wherein the array of laser diodes are disposed on the substrate according to a long-run reflected binary encoding schema (Mor: paragraph [0041], disclosing that the VCSEL array is disposed on a suitable substrate; paragraph [0049], disclosing a Gray code coding scheme—e.g., a reflected binary encoding schema).
	The motivation for modifying the embodiments of Mor has been discussed in connection with claim 1, above.

	Regarding claim 11, Mor discloses: A method of operating an apparatus to project angular-encoded information into a field of view of the apparatus, the method comprising: 
projecting a sequence of patterns into the field of view by: driving a first group of laser diodes disposed in a first pattern; and driving a second group of laser diodes disposed in a second pattern (Mor: paragraph [0018], disclosing an array of light emitting elements arranged on the substrate; paragraphs [0010] and [0033], disclosing that the light emitting elements may be laser diodes; paragraphs [0022] and [0050]-[0051], disclosing a controller to drive the laser light emitters to project a pattern of light into a field of view; paragraphs [0033] and [0047], disclosing projection of patterns via the light emitters); 
wherein: 
projecting the sequence of patterns into the field of view defines a set of serially- projected codes (Mor: Figs. 6A and 6B, paragraph [0059], disclosing projection of sequential differential codes), each serially-projected code isolated to one respective angular division of the field of view of the apparatus (Mor: paragraph [0039], disclosing use of a cylindrical lens for projecting the coded light at angular divisions over the field of view).
The motivation for modifying the embodiments of Mor has been discussed in connection with claim 1, above.

Regarding claim 12, Mor discloses: The method of claim 10, wherein each serially-projected code of the set of serially- projected codes is isolated to one respective horizontal angular division of the field of view of the apparatus (Mor: paragraph [0039], disclosing use of a cylindrical lens for projecting the coded light at angular divisions over the field of view; paragraph [0033], disclosing a 3D field of view—e.g., including horizontal angular divisions).
The motivation for modifying the embodiments of Mor has been discussed in connection with claim 1, above.

	Regarding claim 13, Mor discloses: The method of claim 10, wherein each serially-projected code of the set of serially- projected codes is isolated to one respective vertical angular division of the field of view of the apparatus (Mor: paragraph [0039], disclosing use of a cylindrical lens for projecting the coded light at angular divisions over the field of view; paragraph [0033], disclosing a 3D field of view—e.g., including vertical angular divisions).
The motivation for modifying the embodiments of Mor has been discussed in connection with claim 1, above.

Claims 6, 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mor as applied to claim 1 above, and further in view of Feldkhun et al. (US 2010/0008588, referred to herein as “Feldkhun”).

Regarding claim 6, Mor discloses: The apparatus of claim 1, as discussed above.
Mor does not explicitly disclose: an optical element positioned over the array of laser diodes and configured to polarize light emitted from the array of laser diodes.
However, Feldkhun discloses: an optical element positioned over the array of laser diodes and configured to polarize light emitted from the array of laser diodes (Feldkhun: paragraph [0051], disclosing use of polarization filters to polarize light emitted from an array of laser diodes).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the polarizing optical element of Feldkhun in the apparatus of Mor.
One would have been motivated to modify Mor in this manner in order to provide more robust high-speed, wide-field measurements of objects under a range of lighting conditions (Feldkhun: paragraph [0011]).

	Regarding claim 8, Mor and Feldkun disclose: The apparatus of claim 1, further comprising a controllable shutter positioned over the array of laser diodes (Feldkhun: paragraph [0051], disclosing use of liquid crystal devices to offer variability in time—e.g., to act as a shutter).
The motivation for combining Mor and Feldkun has been discussed in connection with claim 6, above.

	Regarding claim 9, Mor and Feldkun disclose: The apparatus of claim 8, wherein the controllable shutter comprises a liquid crystal filter (Feldkhun: paragraph [0051] and [0057], disclosing use of liquid crystal filters).
The motivation for combining Mor and Feldkun has been discussed in connection with claim 6, above.

	Regarding claim 14, Mor and Feldkun disclose: The method of claim 13, wherein: the sequence of patterns is a first sequence of patterns; and the set of serially-projected codes is a first set of serially-projected codes; and the method further comprising: projecting a second sequence of patterns into the field of view to define a second set of serially-projected codes, each serially-projected of the second set of serially-projected codes isolated to one respective horizontal angular division of the field of view of the apparatus (Feldkun: Fig. 12, paragraph [0120], disclosing projection of first and second sequences of patterns in the field of view; Mor: paragraph [0039], disclosing use of a cylindrical lens for projecting the coded light at angular divisions over the field of view).
The motivation for combining Mor and Feldkun has been discussed in connection with claim 6, above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mor as applied to claim 10 above, and further in view of Karstens (US 2011/0052195, referred to herein as “Karstens”).

Regarding claim 15, Mor discloses: The method of claim 10, as discussed above.
Mor does not explicitly disclose: projecting a header frame into the field of view prior to projecting the sequence of patterns.
However, Karstens discloses: projecting a header frame into the field of view prior to projecting the sequence of patterns (Karstens: paragraph [0048], disclosing projection of a header followed by light patterns).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the header frame of Karstens in the method of Mor.
One would have been motivated to modify Mor in this manner in order to better transmit information relating to light patterns (Karstens: paragraphs [0001] through [0008]).

Claims 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mor in view of Karstens.

Regarding claim 16, Mor discloses: A method of operating an apparatus to receive angular-encoded information via optical communication, the method comprising: 
receiving a serially-projected code at a photosensitive element of the apparatus (Mor: paragraph [0018], disclosing an array of light emitting elements arranged on the substrate; paragraphs [0010] and [0033], disclosing that the light emitting elements may be laser diodes; paragraphs [0022] and [0050]-[0051], disclosing a controller to drive the laser light emitters to project a pattern of light into a field of view; paragraphs [0033] and [0047], disclosing projection of patterns via the light emitters; paragraphs [0003] and [0059], disclosing an image capture system to detect the projected patterns); 
[…]
determining, based at least in part on the angle, an angular orientation of the apparatus relative to a source device that projected the serially-projected code (Mor: Figs. 6A and 6B, paragraph [0059], disclosing projection of sequential differential codes; paragraph [0003], disclosing use of projected light to determine a 3D mapping of the scene with respect to the apparatus); and 
determining, based at least in part on the angle, a position of the apparatus relative to the source device (Mor: paragraph [0039], disclosing use of a cylindrical lens for projecting the coded light at angular divisions over the field of view; paragraph [0003], disclosing use of projected light to determine a 3D mapping of the scene with respect to the apparatus).
The motivation for modifying the embodiments of Mor has been discussed in connection with claim 1, above.
Mor does not explicitly disclose: correlating the serially-projected code to an angle using a lookup table.
However, Karstens discloses: correlating the serially-projected code to an angle using a lookup table (Karsetns: paragraph [0033], disclosing use of a lookup table to correlate the projected patterns to those data strings).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the lookup table of Karstens in the method of Mor.
One would have been motivated to modify Mor in this manner in order to better transmit and interpret information relating to light patterns (Karstens: paragraphs [0001] through [0008]).

	Regarding claim 17, Mor and Karstens disclose: The method of claim 16, further comprising receiving a header frame at the photosensitive element of the apparatus prior to receiving the serially-projected code at the photosensitive element (Karstens: paragraph [0048], disclosing projection of a header followed by light patterns).
The motivation for combining Mor and Karstens has been discussed in connection with claim 16, above.

	Regarding claim 18, Mor and Karstens disclose: The method of claim 16, wherein the serially-projected code is encoded according to a long-run reflected n-ary encoding schema (Mor: paragraph [0049], disclosing a Gray code coding scheme—e.g., a reflected binary encoding schema; paragraph [0041], disclosing use of a diffractive optical element).

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, Mor—either alone or in combination with other prior art of record—does not teach, suggest, or fairly disclose where the serially-projected code is encrypted.
Regarding claim 20, Mor—either alone or in combination with other prior art of record—does not teach, suggest, or fairly disclose adjusting the angle based, at least in part, on an output from an inertial measurement unit of the apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484